Case: 14-11094      Document: 00513149220         Page: 1    Date Filed: 08/11/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-11094
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 11, 2015
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff–Appellee,

versus

GREGORY ALAN MILLENDER,

                                                 Defendant–Appellant.



                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 4:14-CR-41-3




Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       The Federal Public Defender appointed to represent Gregory Millender
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Millender has not filed a response.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-11094   Document: 00513149220    Page: 2   Date Filed: 08/11/2015


                               No. 14-11094

     We have reviewed counsel’s brief and the relevant portions of the record
reflected therein. We concur with counsel’s assessment that the appeal pre-
sents no nonfrivolous issue for appellate review. Accordingly, the motion for
leave to withdraw is GRANTED, counsel is excused from further responsebili-
ties herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                     2